IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 6, 2008
                                     No. 07-51292
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JOSEPH LUNARES

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                          USDC No. 3:06-CR-2509-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Joseph Lunares has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Lunares has not filed a response. Our independent review of
the record and counsel’s brief discloses no nonfrivolous issue for appeal.
       The record does reveal a clerical error in the judgment. The judgment
reflects the offense of conviction for Count 1 of the indictment as importing 100
kilograms or more of marijuana, violations of 21 U.S.C. §§ 952 and 960.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-51292

However, Lunares was charged in Count 1 of the indictment and pleaded guilty
to conspiracy to possess with intent to distribute 100 kilograms or more of
marijuana, violations of 21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(B)(vii).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to FED. R. CRIM. P. 36.




                                        2